DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 08/11/2021.  

Response to Arguments

Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to claim(s) 1 regarding determining, by the base station based on the uplink/downlink configuration determined by the base station. The Examiner respectfully disagree, Frank teach, “The region includes a first base station 210, which is an FDD base station in this example, for allocating frequency subcarriers and scheduling uplink and downlink communications with wireless user equipment operating in the paired FDD frequency bands 110, 120 of FIG. 1. The system also includes a second base station 220, which is a TDD base station in this example, for allocating frequency subcarriers and scheduling uplink and downlink communications with wireless user equipment operating in the unpaired TDD frequency determining, by the base station. Thus Frank still meet the scope of the limitations.

 The rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 05/11/2021.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 30-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (U.S. Pub. 20120236736).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Pub. 20120236736) in view of Wang et al. (U.S. Pub. 20100331007). 

Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471